

115 HR 6601 IH: Equality in Medicare and Medicaid Treatment Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6601IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Lewis of Georgia (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to improve access to care for all Medicare and
			 Medicaid beneficiaries through models tested under the Center for Medicare
			 and Medicaid Innovation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equality in Medicare and Medicaid Treatment Act of 2018. 2.Improving access to care for Medicare and Medicaid beneficiariesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended—
 (1)in subsection (a)(3), by inserting , the causes of health disparities and social determinants of health, after medicine; (2)in subsection (b)—
 (A)in paragraph (2)(A), by inserting , as well as improving access to care received by individuals receiving benefits under such title, after title; (B)in paragraph (2)(C), by adding at the end the following new clauses:
					
 (ix)Whether the model will discourage providers of services and supplies from treating high risk patients, patients from minority or rural communities, or women.
 (x)Whether the model demonstrates reductions in minority and rural health disparities.; and (C)in paragraph (4)(A)—
 (i)in clause (i) at the end, by striking and; (ii)in clause (ii), at the end, by striking the period and inserting ; and; and
 (iii)by adding at the end the following new clause:  (iii)the extent to which the model improves access to care or the extent to which the model discourages providers from caring for high risk patients, women, patients from racial or ethnic minorities, or patients from rural communities.;
 (3)in subsection (c)— (A)in paragraph (2), by striking at the end and;
 (B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following new paragraph:
					
 (3)the Office of Minority Health of the Centers for Medicare & Medicaid Services certifies that such expansion will not reduce access to care for women, low-income, minority, or rural beneficiaries; and;
 (D)in paragraph (4), as redesignated by subparagraph (B), by inserting before the period at the end the following: nor increase health disparities experienced by women, low-income, minority, or rural beneficiaries; and
 (E)in the matter following paragraph (4), as redesignated by subparagraph (B), by inserting , improve access to care, after care. 3.Understanding social determinants of health in Medicare and Medicaid populationsThe Secretary of Health and Human Services shall, for each fiscal year (beginning not later than fiscal year 2019), submit to Congress an annual report that analyzes the following:
 (1)The extent and severity of minority and rural health disparities in Medicare and Medicaid beneficiaries.
 (2)The prevalence of interventions that address social determinants of health in payment models selected by the Center for Medicare and Medicaid Innovation for testing.
 (3)The prevalence of interventions that address social determinants of health in payment models not selected by the Center for Medicare and Medicaid Innovation for testing.
 (4)The effectiveness of payment models selected by the Center for Medicare and Medicaid Innovation for testing in mitigating negative health outcomes associated with social determinants of health.
 (5)Changes in the prevalence of minority health disparities and rural health disparities in Medicare and Medicaid beneficiaries served by providers participating in payment models that were expanded by the Center for Medicare and Medicaid Innovation.
 (6)In consultation with the Comptroller General of the United States, estimated Federal savings achieved through the reduction of rural and minority health disparities.
 (7)Other areas determined appropriate by the Secretary. 